DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 05/29/2019.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 05/29/2019 are objected to for the reasons below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “268” has been used to designate “SUM32 circuit” in FIG. 2C and ¶0056 of Applicant’s as-filed specification (AppSpec), and to also designate “shared resource” throughout AppSpec ¶0095-0097.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 265 and 289 in FIG. 2C, 3A, and 3B; and because the description in AppSpec ¶0095-0097 includes reference characters not found in the drawings: 205’ and 219’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add/remove/substitute the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 2 and 9 recite wherein resuming, under control of the task manager circuit, the first performance of the first task at the processor starting with the first operation from among the first plurality of operations, comprises resuming the first performance of the first task within five nanoseconds of the resource having become available. The claims are in effect drawn to a genus, encompassing system configurations capable of performing the recited function (resuming the first performance of the first task) within the recited timeframe(five nanoseconds of the resource having become available), Applicant’s disclosure does not provide sufficient description of a representative number of species (the analysis of which is hindered by the 112(b) issues described below) to demonstrate that Applicant was in possession of the invention claimed (see MPEP 2163(II)(A)(3)(a)(ii). The nearest disclosure to a species for the genus Examiner could identify in AppSpec recites: “Working with the spinlock circuit 249, a task manager circuit (e.g., 223) will preempt a current PRU execution/task, save off key registers and start a new task that has a higher priority than the current task within ten nanoseconds after a hardware event triggering the new task” (¶0094), but offers no further explanation concerning what system configuration and/or steps are necessary to obtain the 10 ns performance, much less the claimed 5 ns. 

Claims 2, 9, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 9 recite wherein resuming, under control of the task manager circuit, the first performance of the first task at the processor starting with the first operation from among the first plurality of operations, comprises resuming the first performance of the first task within five nanoseconds of the resource having become available. It is unclear what the claim requires to be accomplished within the recited 5 ns window because the step of “resuming the first performance of the first task” is not an atomic operation but a multi-operation procedure. For example, does the operation to initiate a task switch to the first task constitute resuming the first task? Or does the resuming require restoring the context/state of the first task? Does it require fetching an instruction for the restored first task? Executing the fetched instruction? Thus the meets and bounds of resuming the first performance of the first task within five nanoseconds of the resource having become available are unclear.

Claim 11 is grammatically ambiguous and appears to have been erroneously drafted with only a partial limitation fragment, reproduced for convenience:
“11. The industrial communications subsystem of claim 10, wherein the task manager circuit is further configured to cause the processor to resume the first performance of the first task starting with the first operation from among the first plurality of operations at the processor within four clock cycles of.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacson (Hardware Support for a Configurable Architecture for Real-Time Embedded Systems on a Programmable Chip).

Claim 1:
Isaacson discloses the limitations as shown in the following rejections: 
A computing resource allocation method, comprising: beginning, using a processor, a first performance of a first task, the first task comprising a first plurality of operations 
determining, using a task manager circuit (scheduler + Real Time Processor (RTP) Interface) during the first performance of the first task, that a first operation from among the first plurality of operations requires use of a resource (issues resource control instruction), wherein the resource is external to the processor; determining, using a spinlock circuit (Task-Resource Matrix (TRM)), that the resource is currently unavailable (“inUse”) for use by the processor (pg. 4; pg. 5, Fig. 1-1; pg. 10, para. 2; pg. pg. 37, para. 1-2; pg. 40; pg. 43-44, § 4.3) disclosing tasks request use of resources by executing “resource-specific control instructions in this new architecture include…lock r: Attempt to reserve system resource r.” (pg. 37) which causes the RTP interface to send a request signal to the TRM, which in turn indicates whether the resource is free/available or inUse (pg. 40; pg. 43, § 4.3)
pausing (blocking), under control of the task manager circuit  (scheduler + RTP), the first performance of the first task at the processor; beginning, using the processor, a second performance of a second task, the second task comprising a second plurality of operations  (pg. 38, last para: “If the resource lock is granted, the task may continue executing and use the resource. If the lock is not granted, the TRM signals the scheduler to block that task from executing.” Pg. 44-45: “On a lock, the request flag is set. The task will be blocked until the lock is granted…While the request flag is asserted…the scheduler to remove the task from the ready queue.” The scheduler then dispatches the highest priority ready task (pg. 29; pg. 37, para. 2). 
receiving, at the task manager circuit, a notice from the spinlock circuit that the resource is currently available for use by the processor (lock is granted); and resuming, under control of the task manager circuit, the first performance of the first task at the processor starting with the first operation from among the first plurality of operations  Isaacson discloses granting the resource lock which returns the blocked task to ready state (pg. 44-45) and will resume execution once is 

Claim 8:
Isaacson discloses the limitations as shown in the following rejections (see claim 1 for reference quotations and additional explanation):
An industrial communications subsystem, comprising: a processor; a task manager circuit connected to the processor  (scheduler + Real Time Processor (RTP) Interface); a spinlock circuit  (Task-Resource Matrix (TRM)) connected to the processor and the task manager circuit; a subsystem resource (I/O devices and/or resource nodes) connected to the processor, the task manager circuit, and the spinlock circuit, (pg. 4; pg. 5, Fig. 1-1; pg. 10)
wherein the task manager circuit is configured to: cause the processor to begin a first performance of a first task, the first task comprising a first plurality of operations; determine, during the first performance of the first task, that a first operation from among the first plurality of operations requires use of the subsystem resource; receive, from the spinlock circuit, an indication that the subsystem resource is currently unavailable for use by the processor  (pg. 8-9, § 2.1; pg. pg. 37, para. 1-2; pg. 40; pg. 43-44, § 4.3).
cause the processor to pause the first performance of the first task; cause the processor to begin a second performance of a second task, the second task comprising a second plurality of operations  (pg. 38, last para; Pg. 44-45; pg. 29; pg. 37, para. 2).
receive a notice from the spinlock circuit that the subsystem resource is currently available for use by the processor; and cause the processor to resume the first performance of the first task starting with the first operation from among the first plurality of operations (pg. 44-47; and pg. 12-14, § 2.3-2.3.1).

Claims 3-4 and 10-11:
Isaacson discloses the limitations as shown in the rejections above. Isaacson further discloses immediately performs scheduler arbitration on the next cycle (thus, zero clock cycles of the processor elapses between) after receiving notice that the resource is now available to the task awaiting the resource thus teaching wherein no more than three/four clock cycles of the processor elapses between: receiving, at the task manager circuit, the notice from the spinlock circuit that the resource is currently available for use by the processor; resuming, under control of the task manager circuit, the first performance of the first task starting with the first operation from among the first plurality of operations at the processor in at least pg. 47: “a typical mutex release may result in a context switch…On the next cycle, the release is processed, a pending task is granted the mutex, and the task module is signaled that the grant has been completed. Arbitration through the scheduler takes place during the third cycle.” 

Claims 5 and 12:
Isaacson discloses the limitations as shown in the rejections above. Isaacson further discloses wherein resuming, under control of the task manager circuit, the first performance of the first task starting with the first operation from among the first plurality of operations at the processor comprises context switching from the second performance of the second task to the first performance of the first task (see at least pg. 12-1, § 2.3; pg. 47; pg. 3).




Claims 6, 13, and 18:
Isaacson discloses the limitations as shown in the rejections above. Isaacson further discloses wherein determining, using the spinlock circuit, that the resource is currently unavailable for use by the processor, comprises determining, using the spinlock circuit, that the resource is being used by another processor of a same system on chip as the processor, the task manager circuit, and the spinlock circuit in at least pg. 5 and pg. 3: “The final design goal of the RTP architecture is a multiprocessor real-time embedded system on a single programmable chip.”

Claims 7 and 14:
Isaacson discloses the limitations as shown in the rejections above. Isaacson further discloses wherein resuming, under control of the task manager circuit, the first performance of the first task at the processor starting with the first operation from among the first plurality of operations comprises changing a program counter of the processor to an address of the first operation in a memory connected to the processor in at least pg. 12-14, § 2.3-2.3.1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (Hardware Support for a Configurable Architecture for Real-Time Embedded Systems on a Programmable Chip).
Claims 2 and 9:
Isaacson discloses the limitations as shown in the rejections above. Isaacson further discloses resuming the first performance of the first task within [four clock cycles] of the resource having become available in at least pg. 47: “The entire process of task switching from mutex release to a new task running requires only 4 clock cycles.” But does not disclose the system’s operating speed and does not disclose resuming the first performance of the first task within five nanoseconds of the resource having become available. 
However, the recited performance level of five nanoseconds could be obtained by utilizing an operating of frequency of ~1 GHz (1 GHz = 1 clock cycle/ns) which is well within the bounds of operating speeds known at the time of filing, demonstrating that a person of ordinary skill in the art would have had a reasonable expectation of success; and, since operating frequency represents a well-known cost vs performance trade-off, it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the system to resume task within five nanoseconds of the resource having become available given a design need or market demand to operate at the recited performance level.

Claim 15:
Isaacson discloses the limitations as shown in the rejections above. Isaacson further discloses (pg. 5) shared memory as an exemplary shared resource but does not describe the memory’s configuration and does not disclose wherein the subsystem resource comprises a plurality of 32-bit registers. 
However, register memory including 32-bit registers was old and well-known at the time of the invention (see for example Isaacson pg. 8, para. 2), and it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Isaacson to provide 32-bit registers as a shared memory resource to provide a memory resource which can be accessed at high speeds.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (Hardware Support for a Configurable Architecture for Real-Time Embedded Systems on a Programmable Chip) in view of Takada et al. (US 5220562 A).

Claim 16 and 17:
Isaacson discloses the limitations as shown in the rejections above. Isaacson does not specifically disclose wherein the subsystem resource comprises a filter database. 
Takada, however, discloses a subsystem resource comprises a filter database (FDB)…wherein the filter database comprises a plurality of databanks and at one filter database control circuit. In FIG. 7 and col. 11, li. 34 – col. 12, li. 44; and it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Isaacson to incorporate a FDB such as that disclosed by Takada to allow the system to operate in scenarios that require conformance with the IEEE 802 standard for Media Access Control Bridges by nodes constituting LANs (Takada col. 1, li. 8-35).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (Hardware Support for a Configurable Architecture for Real-Time Embedded Systems on a Programmable Chip) in view of Lalley et al. (Optimized Programmable Hardware Scheduler for Reconfigurable MPSoCs).

Claim 19:
Isaacson discloses the limitations as shown in the rejections above. Isaacson does not specifically disclose wherein the task manager circuit is configured to recognize at least one hundred and ninety-six events.

task manager circuit) configured to recognize at least one hundred and ninety-six events in pg. 5, col. 2, para. 1: “The Scheduler can be able to handle more than 200 interrupts.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine Isaacson’s HW scheduler with the interrupt controller of Lalley to increase the system’s flexibility by expanding the range of interrupts/events the system can respond to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“AM571x (SR2.0, SR1.0) and AM570x (SR2.0) Sitara™ Processors - Technical Reference Manual” discloses a SoC comprising a Programmable Real-Time Unit Subsystem and Industrial Communication Subsystem (PRU-ICSS) and Spinlock circuit.
The following references disclose hardware schedulers with synchronization facilities and/or fast context switching: US 6243735 B1; US 20040025159 A1; US 20060117316 A1; US 20100287360 A1; and “Adaptive Hardware Real-Time Task Scheduler of Multi-Core ATPA Environment”
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
03/02/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196